Citation Nr: 1203100	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine (claimed as a low back disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from July 1961 to July 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a scheduled May 2010 hearing before the Board.  Thereafter, the Board denied the Veteran's claim in June 2011.  

In July 2010, the Veteran informed the RO that he never received notice of his scheduled May 2010 travel Board hearing because the notification letter had been sent to an old address.  He requested that he be scheduled for a new Board hearing.  In May 2011, the Board found good cause for the Veteran's failure to report for the May 2010 Board hearing, and vacated the June 2010 Board decision.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  Additional evidence was received in September 2011. 


FINDING OF FACT

The Veteran's currently diagnosed degenerative arthritis of the thoracolumbar spine is related to low back injuries during service. 


CONCLUSION OF LAW

Degenerative arthritis of the thoracolumbar spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran contends that service connection is warranted for a low back disability because it is related to service trauma. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A July 1961 enlistment report of medical examination notes that the spine was clinically normal on examination.  A January 1962 STR notes that the Veteran reported with intermittent low back pain with sharp pain at the end of the spine making it difficult to move for a few seconds.  The examiner noted no lumbosacral muscle spasm, gross muscle atrophy, or urinary difficulty.  A January 1962 radiographic report shows no evidence of bone pathology.  A March 1962 STR notes the Veteran's complaints of recurrent low back aches.  The Veteran was instructed regarding back exercises and provided with moist heat and a massage.  It was noted that the Veteran felt better within a few days.  An October 1962 STR notes a diagnosis of acute lumbosacral strain.  In October 1962, the Veteran reported that he was lifting a box and felt pain in his back.  He was diagnosed with a strain of the paravertebral muscles.  In November 1962, the Veteran was having no difficulty with his back; the examiner noted that the Veteran was able to return to full duty.  A February 1963 record notes heavy lifting recently with a recurrence of low back pain.  In May 1963, records show chronic recurrent low back strain.  A June 1965 separation report of medical examination notes that clinical evaluation of the spine was normal.  The Veteran denied all other significant injuries, illnesses, or operations. 

Following service, the first medical evidence of a back disability is a May 1994 VA MRI report which showed a right paramedian disc herniation present at L5-S1 with slight inferior migration.  There was no apparent impingement on the adjacent neural foramen.  The remainder of the intervertebral disc space appeared within normal limits.  In May 1994, the Veteran underwent a right L5-S1 partial hemilaminectomy and discectomy, plus foraminotomy.  The Veteran presented with an approximately five-month history of low back pain radiating down the posterolateral aspect of the right leg with associated paresthesias in primarily S1 distribution on the right but also along the lateral dorsum of the foot.  A post-operative November 1994 report showed soft tissue in the L5-S1 paraspinal space and right epidural region with involvement of the nerve root, possibly representing fibrosis versus inflammation.  It also noted abnormal increased signal in L5 and S1 vertebral bodies with enhancement suggesting degenerative edema versus inflammation.  The Veteran was also diagnosed with spondylosis L4 through S1 with mild retrolisthesis of L5 over S1. 

The Veteran submitted his current claim of service connection in 2006.

The Veteran was afforded a VA QTC examination in April 2006.  At that time, the Veteran reported that he had been suffering from status post hemilaminectomy of L5-S1 for 43 years.  The examiner performed a complete physical examination and noted findings of a surgical scar, lordotic posture, tenderness with radiation of pain down the left thigh, and limited range of motion with pain, lack of endurance, and incoordination.  The diagnoses included degenerative spondylosis at the L5-S1 with moderate spondylosis at L4-L5 and intervertebral disc syndrome.  The examiner opined that it is more likely than not that the Veteran's status post-hemilaminectomy L5-S1 is the result of in-service lumbar strain.  The examiner based his opinion on the injury that occurred 43 years prior and the Veteran's report of surgery while in the military.  

The RO requested that the examiner clarify his opinion in an addendum.  In this regard, the RO pointed out that the examiner's rationale for his opinion was based in part on the Veteran's report that he had surgery on his back while in the military.  The RO informed the examiner that the Veteran did not undergo surgery while on active duty, but rather in May 1994.  After reviewing this information, the examiner opined, "It is less likely than not that the lumbar strain caused the [status post] Hemilaminectomy of L5-S1."  He stated that the strain in service resolved and that some injury must have occurred later which required back surgery. 

VA records dated August 2006 through February 2010 show a history of chronic low back pain and a herniated lumbar disc, as well as current diagnoses of degenerative disc disease and degenerative joint disease.  These records do not address the Veteran's in-service diagnosis of lumbar strain and at no point relate his current low back disability to service. 

During the August 2011 Travel Board hearing the Veteran maintained that his current back disability is related to an in-service injury.  He testified that he was hospitalized in service after lifting a heavy box of IBM cards.  He reported that he was given pain pills and light duty.  Following service, he was treated in a private hospital for a week in 1970 and then again in 1976; however, those records have been destroyed and are no longer available.  His next treatment was in the 1990's.

At the August 2011 hearing, the Veteran was provided copies of his STRs to provide to his VA examiner to assist in providing a medical opinion.  A September 2011 letter from a VA Medical Director diagnosed the Veteran with multi-level degenerative arthritis of the spine and provided the following opinion:

I have reviewed [the Veteran's] military records from 26 Oct 1962, when he sustained injury to his back.  In my opinion it is more likely than not that [V]eteran's back pain is related to his service related injury.

Based upon the above, the Board notes that the record contains two competing medical opinions for and against the claim.  Notably, the VA Medical Director Opinion in support of the claim his based upon actual review of STRs but does not clearly acknowledge the history of disc injury in 1994.  

The VA Compensation and Pension examiner opinion does not appear to be based on actual review of the STRs.  Clearly, the initial favorable opinion was faulty because this examiner incorrectly noted that the Veteran underwent disc surgery in service.  The addendum opinion was based upon an RO memorandum wherein the RO told the examiner that "the [v]eteran suffered from acute strain in 1962 which appeared to have resolved.  In 1994, he underwent laminectomy and discectomy.  No treatment shown in between."  

The Board observes that the RO's recitation of the evidence is troublesome as it fails to inform the VA examiner of the following pertinent facts:

* a January 1962 STR noted that the Veteran reported with intermittent low back pain with sharp pain at the end of the spine which made it difficult to move for a few seconds;
* a March 1962 STR noted the Veteran's complaints of recurrent low back aches;
* a February 1963 STR noted heavy lifting recently with a recurrence of low back pain; and 
* a May 1963 STR showed treatment for chronic recurrent low back strain.  

In sum, the VA Compensation and Pension examiner opinion is based on an incomplete and faulty basis which reduces the overall probative value of such opinion. 

Overall, the Board finds competent medical opinion which states that the Veteran's currently diagnosed degenerative arthritis of the thoracolumbar spine is related to low back injuries during service.  Thus, reasonable doubt exists as to whether the Veteran's current back disability results from the documented inservice injuries.  By application of 38 U.S.C.A. § 5107(b), the Board grants the Veteran's claim of entitlement to service connection for a low back disability.


ORDER

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


